[Until this opinion appears in the Ohio Official Reports advance sheets, it may be cited as
Humphrey v. Bracy, Slip Opinion No. 2021-Ohio-3836.]




                                        NOTICE
     This slip opinion is subject to formal revision before it is published in an
     advance sheet of the Ohio Official Reports. Readers are requested to
     promptly notify the Reporter of Decisions, Supreme Court of Ohio, 65
     South Front Street, Columbus, Ohio 43215, of any typographical or other
     formal errors in the opinion, in order that corrections may be made before
     the opinion is published.



                         SLIP OPINION NO. 2021-OHIO-3836
       HUMPHREY, APPELLANT, v. BRACY, WARDEN, ET AL., APPELLEES.
  [Until this opinion appears in the Ohio Official Reports advance sheets, it
   may be cited as Humphrey v. Bracy, Slip Opinion No. 2021-Ohio-3836.]
Habeas corpus—Evidence established that trial court in which petitioner was
        convicted acquired jurisdiction through bindover from juvenile court—To
        extent that petitioner challenged findings in juvenile court’s bindover order,
        petitioner had adequate remedy in the ordinary course of the law by way of
        appeal—Court of appeals’ grant of summary judgment to warden affirmed.
   (No. 2021-0116—Submitted August 3, 2021—Decided November 2, 2021.)
   APPEAL from the Court of Appeals for Trumbull County, No. 2020-T-0019,
                                   2020-Ohio-6915.
                                 __________________
        Per Curiam.
        {¶ 1} Appellant, Lavelle Humphrey, filed a petition for a writ of habeas
corpus against LaShann Eppinger, who was the warden at the Trumbull
                               SUPREME COURT OF OHIO




Correctional Institution.1 Humphrey was an inmate at Trumbull Correctional when
he filed the petition. After Humphrey filed the petition, he was transferred to the
Lake Erie Correctional Institution, at which Douglas Fender is the warden. We sua
sponte join Fender as an appellee in this case. See State ex rel. Oliver v. Turner,
153 Ohio St.3d 605, 2018-Ohio-2102, 109 N.E.3d 1204, ¶ 1; Jurek v. McFaul, 39
Ohio St.3d 42, 528 N.E.2d 1260 (1988). Humphrey appeals the Eleventh District
Court of Appeals’ grant of summary judgment in favor of the warden on
Humphrey’s habeas petition. Humphrey claims that he is entitled to the writ
because, in his view, he was not properly bound over from juvenile court to adult
court for prosecution for offenses that he committed when he was a juvenile and he
has served his prison sentences relating to his other convictions. We affirm.
                      I. Factual and Procedural Background
        {¶ 2} In 1984, Humphrey pleaded guilty in the Cuyahoga County Court of
Common Pleas to one count each of aggravated burglary and aggravated robbery.
He was 17 years old at the time that he committed those offenses. The trial court
sentenced him to concurrent prison terms of 4 to 25 years.
        {¶ 3} Humphrey was released on parole in 1988. Later that year, he was
convicted in Cuyahoga County of one count each of kidnapping, aggravated
robbery, and grand theft of a motor vehicle. The trial court sentenced him to
concurrent prison terms of 10 to 25 years for the kidnapping and aggravated-
robbery offenses and an 18-month, concurrent prison term for the theft-of-a-motor-
vehicle offense. Those sentences were ordered to be served consecutively to the
sentences for his 1984 convictions.
        {¶ 4} On April 2, 2020, Humphrey filed a petition for a writ of habeas
corpus in the Eleventh District Court of Appeals. Humphrey alleged that his 1984
convictions were void because, in his view, he was not properly bound over from

1. The current warden of the Trumbull Correctional Institution, appellee Charmaine Bracy, is
automatically substituted for former Warden Eppinger in this case under S.Ct.Prac.R. 4.06(B).




                                             2
                                 January Term, 2021




juvenile court to adult court.        He claimed that there was no complaint for
delinquency brought against him in juvenile court and, consequently, there was no
basis for the general division of the common pleas court (the adult court) to assume
jurisdiction over the offenses for which he was indicted and ultimately convicted.
Humphrey contended that because the 1984 convictions were void, he is entitled to
immediate release from prison because the 25-year maximum sentence imposed for
his 1988 convictions has expired.
       {¶ 5} The court of appeals granted an alternative writ and ordered the
warden to respond to the petition. The warden filed a motion for summary
judgment under Civ.R. 56(C). To refute Humphrey’s allegations of a jurisdictional
defect in the 1984 case, the warden presented evidence in the form of delinquency
complaints that were filed against Humphrey in the juvenile courts in Cuyahoga
County and Summit County. The warden also presented evidence that the Summit
County juvenile court transferred the delinquency complaint that was filed in that
court to the Cuyahoga County juvenile court and that Humphrey was bound over
from the Cuyahoga County Juvenile Court to the Cuyahoga County Court of
Common Pleas in April 1984 for the offenses charged in the delinquency
complaints. The warden argued that it was those offenses for which Humphrey was
convicted in the general division of the common pleas court in 1984 and that the
convictions followed proper bindover proceedings.
       {¶ 6} The court of appeals granted the warden’s motion for summary
judgment and dismissed Humphrey’s petition. 2020-Ohio-6915, ¶ 19. Humphrey
appealed to this court as of right.
                                      II. Analysis
       {¶ 7} This court reviews de novo a court of appeals’ grant of summary
judgment in a habeas corpus action. State ex rel. Holman v. Collins, 159 Ohio St.3d
537, 2020-Ohio-874, 152 N.E.3d 238, ¶ 4. Summary judgment is appropriate when




                                           3
                            SUPREME COURT OF OHIO




there is no genuine issue of material fact and the moving party is entitled to
judgment as a matter of law. Id.; see also Civ.R. 56(C).
       {¶ 8} To be entitled to a writ of habeas corpus, Humphrey must show that
he is being unlawfully imprisoned and that he is entitled to immediate release from
prison. R.C. 2725.01; State ex rel. Cannon v. Mohr, 155 Ohio St.3d 213, 2018-
Ohio-4184, 120 N.E.3d 776, ¶ 10. A writ of habeas corpus is available when the
petitioner’s maximum sentence has expired and he is being held unlawfully.
Leyman v. Bradshaw, 146 Ohio St.3d 522, 2016-Ohio-1093, 59 N.E.3d 1236, ¶ 8.
Habeas corpus will also lie when the sentencing court patently and unambiguously
lacked subject-matter jurisdiction. Stever v. Wainwright, 160 Ohio St.3d 139,
2020-Ohio-1452, 154 N.E.3d 55, ¶ 8. Regarding alleged nonjurisdictional errors,
habeas corpus is not available when there is an adequate remedy in the ordinary
course of the law. Kneuss v. Sloan, 146 Ohio St.3d 248, 2016-Ohio-3310, 54
N.E.3d 1242, ¶ 6.
       {¶ 9} The gravamen of Humphrey’s habeas claim is that he was never
properly bound over from juvenile court to the general division of the common
pleas court in 1984 for prosecution for the offenses that he committed when he was
a juvenile. Humphrey argues that his 1984 convictions are thus void. And he
argues that because he has served the maximum sentences for his later convictions,
he is entitled to immediate release from prison.
       {¶ 10} Absent a proper bindover proceeding, the juvenile court has
exclusive subject-matter jurisdiction over any case concerning a juvenile who has
been charged with being delinquent. State v. Wilson, 73 Ohio St.3d 40, 652 N.E.2d
196 (1995), paragraph one of the syllabus. But deviations from the prescribed
bindover procedures give rise to relief in habeas corpus “only if the applicable
statute clearly makes the procedure a prerequisite to the transfer of subject-matter
jurisdiction to an adult court.” Smith v. May, 159 Ohio St.3d 106, 2020-Ohio-61,
148 N.E.3d 542, ¶ 29. For example, the conviction of a person in adult court for



                                         4
                                January Term, 2021




offenses that he committed when he was a juvenile is void for lack of subject-matter
jurisdiction if there was no bindover from juvenile court in the first instance. See
Wilson at 44.    But nonjurisdictional defects in the juvenile court’s bindover
proceedings do not give rise to habeas corpus relief and are instead subject to
review on appeal in the ordinary course of the law. Smith at ¶ 29.
       {¶ 11} Humphrey contends that no bindover proceedings occurred in his
1984 case to transfer it from juvenile court to the general division of the common
pleas court. But the evidence submitted in support of the warden’s motion for
summary judgment establishes that there were, in fact, two juvenile-delinquency
complaints filed alleging the offenses for which Humphrey was ultimately
convicted. The evidence also includes a bindover order transferring jurisdiction
from the Cuyahoga County juvenile court to the general division of the common
pleas court under Juv.R. 30. Thus, the evidence establishes that the trial court in
which Humphrey was convicted in 1984 acquired jurisdiction over his case
following a bindover from the juvenile court.
       {¶ 12} Despite the evidence in the record showing that bindover
proceedings occurred, Humphrey argues that there are genuine issues of material
fact that preclude summary judgment on that question. First, Humphrey points to
evidence in the form of a public-records request directed to the Cuyahoga County
juvenile court in which he requested all records relating to any juvenile proceedings
involving the offenses that underlie his 1984 convictions. The juvenile court
responded that it had found no responsive records, which Humphrey argues is a
discrepancy in the factual record that precludes summary judgment. But the
juvenile court’s response to Humphrey’s request for public records does not create
a genuine issue of material fact in this case. See Civ.R. 56(C). The summary-
judgment evidence submitted by the warden shows that the Cuyahoga County
juvenile court transmitted to the general division of the common pleas court
certified copies of the complaints and journal entries relating to Humphrey’s




                                         5
                            SUPREME COURT OF OHIO




juvenile cases, and it specifically indicates that Humphrey “was bound over to [the]
Court for further proceedings.” And the certified copies of those records show that
Humphrey was, in fact, bound over to the general division of the common pleas
court from the juvenile court.
       {¶ 13} Second, Humphrey contends that there is no evidence showing that
a bindover proceeding in his case occurred in the Summit County juvenile court,
even though one of the offenses for which he was convicted in 1984 was originally
charged in a juvenile-delinquency complaint filed in Summit County.
       {¶ 14} The record contains a delinquency complaint filed against
Humphrey in the Summit County juvenile court charging the same offense
(aggravated burglary) for which Humphrey later was convicted in adult court. And
the record also contains an order of the Summit County juvenile court transferring
the delinquency complaint “to Cuyahoga Cty. for adjudication & disposition.” And
records from the Cuyahoga County juvenile court indicate that the April 1984
bindover order from that court included the offense that was transferred from
Summit County. To the extent that Humphrey is challenging the process by which
the Summit County complaint was transferred to Cuyahoga County and then bound
over to adult court, he had an adequate remedy in the ordinary course of the law to
challenge the bindover by appealing his convictions. See Smith, 159 Ohio St.3d 10,
2020-Ohio-61, 148 N.E.3d 542, at ¶ 29, 35.
       {¶ 15} Humphrey also contends that there are date discrepancies in the 1984
juvenile-court documents that call into question whether jurisdiction was properly
transferred from juvenile court to adult court. He notes that a juvenile-court entry
ordering a Juv.R. 30 amenability hearing that is dated March 28, 1984, and an entry
ordering a continuance of the proceedings that is dated April 3, 1984, predate the
April 12, 1984 file-stamp date of the Cuyahoga County delinquency complaint.
Humphrey says that this discrepancy somehow creates a genuine issue of material
fact regarding whether his case was properly commenced in juvenile court.



                                         6
                                January Term, 2021




       {¶ 16} It is not clear from the juvenile-court records why the delinquency
complaint is file-stamped April 12, 1984: the complaint was sworn to on March 2,
1984, and it bears the same case number as the juvenile-court entries dated March
28 and April 3, 1984. But these circumstances do not create a genuine issue of
material fact.   See Civ.R. 56(C).      Regardless of the file-stamp date on the
delinquency complaint, the evidence shows that there was a bindover hearing in the
case on April 17, 1984, and that the juvenile court ordered that jurisdiction over
Humphrey’s case be transferred to the general division of the common pleas court.
To the extent that Humphrey is suggesting that errors occurred during the bindover
proceedings in the juvenile court, he had an adequate remedy to raise such issues
by way of appeal.
       {¶ 17} Finally, Humphrey argues that there is a genuine issue of material
fact arising from the juvenile court’s express finding in its April 1984 bindover
order that there was probable cause to believe that the allegations of the delinquency
complaint were true. Humphrey questions why the juvenile court made that
finding. Although Humphrey’s argument is not clear, he appears to call into
question the validity of the bindover order. But to the extent that Humphrey is
challenging the findings in the juvenile court’s bindover order, he had an adequate
remedy by way of appeal to raise those issues, which precludes extraordinary relief
in habeas corpus.
       {¶ 18} For all these reasons, Humphrey has not shown that there is a
genuine issue of material fact on his claim for habeas corpus relief. The court of
appeals correctly granted summary judgment to the warden.
                                                                 Judgment affirmed.
       O’CONNOR, C.J., and KENNEDY, FISCHER, DEWINE, DONNELLY, STEWART,
and BRUNNER, JJ., concur.
                               _________________
       Lavelle Humphrey, pro se.




                                          7
                          SUPREME COURT OF OHIO




       Dave Yost, Attorney General, and Daniel J. Benoit, Assistant Attorney
General, for appellees.
                            _________________




                                     8